Exhibit 10.2

TOWN SPORTS INTERNATIONAL HOLDINGS, INC.

5 Pen Plaza (4th Floor)

New York, NY 10001

March 24, 2015

Farallon Capital Management, L.L.C.

One Maritime Plaza, Suite 2100

San Francisco, CA 94111

Dear Andrew;

As we have discussed, Town Sports International Holdings, Inc. (the “Company”)
is currently evaluating strategic alternatives for the future of the Company,
which may include a possible sale of the Company (such evaluation, the
“Strategic Review”). In connection with the Strategic Review, the Company is
restructuring its board of directors (the “Board”) to more closely reflect its
current stockholder base, and Farallon Capital Management, L.L.C. (“Farallon”)
has agreed, at the Company’s invitation, to assist the Company by identifying
and nominating qualified individuals to serve on the Board, and the Company has
agreed to cause the Board to appoint such nominees, all on the following terms
and conditions set forth in this letter agreement (this “Letter Agreement”):

I. Board Nominations

A. Nominations and Appointments. Concurrently with the execution of this Letter
Agreement, each of John H. Flood III and Kevin McCall (the “Resigning
Directors”) shall resign from the Board, effective immediately, and immediately
upon such resignations the Board shall appoint Farallon’s nominees Jason M. Fish
(“Mr. Fish”) and Martin J. Annese (“Mr. Annese”) (the “Nominees”) to fill the
resulting vacancies as independent directors, with each Nominee having the same
term as that of the Resigning Directors (it being acknowledged that such terms
expire as of the date of the Company’s 2015 annual meeting of stockholders (the
“2015 Annual Meeting”)).

B. 2015 Company Slate.

1. Farallon shall also have the right to include, and the Company will include,
each of the Nominees (or, if applicable, his Replacement (as defined below)) in
the Company’s slate of director nominees recommended by the Board in the
Company’s proxy statement and on its proxy card for election at the 2015 Annual
Meeting (the “2015 Company Slate”). The Board will publicly recommend and
solicit proxies for the election of the Nominees (or their Replacements, as the
case may be) at the 2015 Annual Meeting in a manner no less rigorous and
favorable, and devoting no less resources, as it does for all the other members
of the 2015 Company Slate, which manner will be no less rigorous and favorable
and which resources shall be no less than in connection with past years’ annual
meetings of stockholders.



--------------------------------------------------------------------------------

2. Farallon agrees to cause all shares of Common Stock beneficially owned by
Farallon and the funds and accounts managed by Farallon as of the record date
for the 2015 Annual Meeting to be present for quorum purposes and to be voted in
favor of the 2015 Company Slate at the 2015 Annual Meeting.

C. Replacement Nominees or Directors.

1. In the event that a Nominee (or his Replacement, as applicable) (i) resigns
from the Board prior to the Termination Date (as defined below), or (ii) is
unable or unwilling for any reason to be included as a nominee for election on
the 2015 Company Slate, then Farallon may select and submit to the Nominating
and Corporate Governance Committee of the Board (the “Nominating Committee”) a
qualified candidate, who qualifies as “independent” under the applicable rules
of the NASDAQ Stock Market, the applicable provisions of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and the rules and regulations of
the Securities and Exchange Commission (“SEC”) and is reasonably acceptable to
the Nominating Committee as a replacement nominee or director, who shall serve
as director or as the nominee for election on the 2015 Company Slate, as
applicable, in lieu of such Nominee (or his Replacement) who is unable or
unwilling to so serve (any such candidate so selected and submitted by Farallon,
a “Replacement”).

2. Within 15 days of receiving Farallon’s submission of the proposed
Replacement, the Nominating Committee will make and inform Farallon of its
determination whether or not to appoint such proposed Replacement to the Board
(with such approval of the Nominating Committee not to be unreasonably
withheld). If the proposed Replacement is rejected by the Nominating Committee,
then Farallon may submit additional candidates satisfying the above
“independence” qualifications until a mutually acceptable Replacement is
accepted by the Nominating Committee.

3. The Board will designate the Replacement as a nominee for election as a
director or appoint the Replacement as a director, as applicable, promptly after
he/she has been agreed upon pursuant to the foregoing procedures but, in any
event, no later than five business days after such Replacement has been agreed
upon pursuant to this paragraph. Any such person who becomes a Replacement
pursuant to the foregoing shall be deemed to be a “Nominee” for all purposes
under this Letter Agreement.

D. Resignations. Each Nominee shall be entitled to resign from the Board at any
time in his or her discretion.

II. Materials and Procedures

Farallon and the Nominees each agree to provide to the Company all information
required to be or customarily disclosed for directors, candidates for directors,
and their affiliates and representatives in a proxy statement or other filings
under applicable law or stock exchange rules or listing standards, information
in connection with assessing eligibility, independence and other criteria
applicable to directors or satisfying compliance and legal obligations with
respect to the Nominees, and such other information as reasonably requested by
the Company.

 

2



--------------------------------------------------------------------------------

III. Committees and Other Matters Relating to Board Membership

A. Committee Membership. Promptly following the Nominees’ appointment to the
Board hereunder, the Board will appoint Mr. Fish to each of the Compensation
Committee, Audit Committee, Executive Committee and Nominating Committee. The
Board will, if such Nominee so wishes, cause at least one Nominee to be
appointed to any committee of the Board formed after the date of this Letter
Agreement but prior to the Termination Date, and will not, prior to the
Termination Date, cause any of the Nominees to be removed or disqualified from
(i) the Board or (ii) any committee of the Board to which such individual was
appointed pursuant to the terms of this Letter Agreement, except to the extent
the rules of the NASDAQ Stock Market or applicable provisions of the Exchange
Act, or the rules and regulations of the SEC promulgated thereunder, would not
allow for continued service on such committee. In the event any Nominee ceases
to serve on the Board or any committee or subcommittee, then Farallon will be
entitled to select the Nominee or Replacement who will take the place of the
departing director, provided such Nominee or Replacement will be qualified under
any rules of the NASDAQ Stock Market or applicable provisions of the Exchange
Act, or the rules and regulations of the SEC promulgated thereunder governing
such service.

B. Indemnification and Other Rights. The Board will ensure that the Nominees
will receive the same benefits of directors’ and officers’ insurance and any
indemnity and exculpation arrangements available generally to the other Board
members (including a director indemnification agreement acceptable to Farallon
and the Nominees, whether or not comparable agreements are provided to other
directors, to be entered into as promptly as practicable after the date hereof)
and the same compensation for service as a director as the compensation received
by the other Board members. The Board will ensure that the Nominees receive the
same written Company- and Board-related information as that provided to the
other directors in connection with any meeting of the Board, at the same time
such information is provided to the other directors.

C. Board Policies. The Nominees will comply with the same Board policies and
procedures as those generally applicable to the other Board members that
(i) have been adopted as of the date hereof or (ii) are adopted after the date
hereof and with which the Nominees are capable of complying as of the date of
their adoption (collectively, the “Policies”); provided, that, to the maximum
extent permitted by applicable law, Mr. Fish shall be entitled to provide
certain information to Farallon and its affiliates and representatives as
provided in the Confidentiality Agreement to be entered into among the Company,
Farallon and Mr. Fish (the “Confidentiality Agreement”), the agreed form of
which is attached hereto as Exhibit A, and such disclosure shall not be deemed
to violate any of the Policies.

D. Confidentiality. The Company, Farallon and Mr. Fish agree to execute and
deliver the Confidentiality Agreement simultaneously with Farallon’s execution
and delivery of this Letter Agreement. Farallon agrees that the Nominees or
their Replacements (other than Mr. Fish), will not disclose any Company Material
(as defined in the Confidentiality Agreement) to Farallon, without prior written
notice to the Company and such Nominee or Replacement entering into a
confidentiality agreement with Farallon and the Company in the form attached as
Exhibit A.

 

3



--------------------------------------------------------------------------------

IV. Termination.

This Letter Agreement shall automatically terminate thirty (30) days prior to
the 2016 annual meeting of shareholders of the Company (the “2016 Annual
Meeting”), including any adjournment or postponement thereof, such date being
the “Termination Date.”

V. Company Representations.

The Company hereby represents and warrants that:

 

  (i) The Board has received from each of Messrs. Fish and Annese a completed
D&O questionnaire and any related materials or information that the Company or
the Board has requested from either such individual or Farallon. The Board has
concluded that Mr. Fish is “independent” for the purposes set forth above.

 

  (ii) The Company has provided each of Messrs. Fish and Annese and Farallon
with copies of the Policies that are in effect as of the date hereof, as well as
a copy of the Company’s D&O insurance policy(ies) as in effect as of the date
hereof.

 

  (iii) This Letter Agreement has been duly authorized, executed and delivered
by the Company and constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms. The
execution and delivery by the Company of this Letter Agreement and the
performance by the Company of its obligations hereunder (i) do not require the
approval of the Company’s stockholders and (ii) do not and will not violate,
conflict with or constitute a default under (A) any agreement or instrument to
which the Company or its properties are subject, (B) any law, rule or regulation
(including stock exchange rules) to which the Company or its properties are
subject, (C) the organizational documents of the Company, (D) any judicial or
regulatory order or decree of any governmental authority or (E) any consent,
approval, license, authorization or validation of, or filing, recording or
registration with any governmental authority. The Company is duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite power and authority to execute and deliver this Letter
Agreement and perform its obligations hereunder.

 

  (iv) The Board, by duly adopted resolution (a copy of which has been provided
by the Company to Farallon), has adopted and made effective a resolution
ordering the immediate redemption of all outstanding Rights granted pursuant to
the Rights Agreement, dated as of December 31, 2014, between the Company and
Computershare Inc. (the “Rights Agreement”) in accordance with Section 23 of the
Rights Agreement and all such Rights have been effectively redeemed as of the
date of this Letter Agreement.

 

4



--------------------------------------------------------------------------------

VI. Miscellaneous

A. This Letter Agreement will be governed by, and construed in accordance with,
the laws of the State of Delaware, without regards to principles of conflicts of
law. All actions and proceedings arising out of or relating to this Letter
Agreement shall be heard and determined exclusively in any Delaware State or
federal court sitting in the County of New Hanover, of the City of Wilmington.

B. This Letter Agreement contains the entire agreement between the Company and
Farallon concerning the subject matter hereof (except as expressed in the
Confidentiality Agreement) and supersedes all prior agreements and
understandings, both written and oral, between parties regarding the subject
matter hereof.

C. This Letter Agreement may be amended only by an agreement in writing executed
by both the Company and Farallon. If at any time subsequent to the date hereof,
any provision of this Letter Agreement shall be held by any court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall be of no
force and effect, but the illegality or unenforceability of such provision shall
have no effect upon the legality or enforceability of any other provision of
this Letter Agreement.

D. This Letter Agreement may be executed in two or more counterparts either
manually or by electronic or digital signature (including by facsimile or
electronic mail transmission), each of which shall be deemed to be an original
and all of which together shall constitute a single binding agreement on the
parties, notwithstanding that not all parties are signatories to the same
counterpart.

E. The Company will provide Farallon an opportunity to review and comment on any
press release or other public disclosure the Company plans to make with respect
to the appointment of the Nominees (and, if applicable, any Replacement) to the
Board or any other matter relating to this Letter Agreement, and shall consider
in good faith such comments as Farallon reasonably may provide to the Company
and, to the extent permitted by applicable law or regulation, shall not use
Farallon’s name in such press release or other public disclosure the Company
plans to make with respect to the appointment of the Nominees (and, if
applicable, any Replacement) to the Board or any other matter relating to this
Letter Agreement without Farallon’s consent (such consent not to be unreasonably
withheld, conditioned or delayed).

 

5



--------------------------------------------------------------------------------

On behalf of the Company, I thank you for your consideration of our proposal and
look forward to working with you.

 

Very truly yours, TOWN SPORTS INTERNATIONAL HOLDINGS, INC. By:

/s/ David M. Kastin

Name: David M. Kastin Title: Senior Vice President – General Counsel

Agreed to and accepted as of the date hereof:

 

FARALLON CAPITAL MANAGEMENT, L.L.C. By:

/s/ John R. Warren

Name: John R. Warren Title: Managing Member

/s/ Jason M. Fish

Jason M. Fish

/s/ Martin J. Annese

Martin J. Annese

 

6